







COMERICA INCORPORATED
SENIOR EXECUTIVE LONG-TERM PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT
THIS AGREEMENT (this “Agreement”) between Comerica Incorporated (the “Company”)
and XXXXXX (the “Award Recipient”) is effective as of XXXXXX (the “Effective
Date”). Any undefined terms appearing herein as defined terms shall have the
same meaning as they do in the Comerica Incorporated 2006 Long-Term Incentive
Plan, as amended and/or restated from time to time, or any successor plan
thereto (the “Plan”). The Company will provide a copy of the Plan to the Award
Recipient upon request.


WITNESSETH:


1.
Award of Restricted Stock Units. Pursuant to the provisions of the Plan, the
Company hereby awards the Award Recipient, subject to the terms and conditions
of the Plan (incorporated herein by reference), and subject further to the terms
and conditions in this Agreement, a target senior executive long-term
performance plan restricted stock unit award (the “Target SELTPP Award”) equal
to XXXXX senior executive long-term performance plan restricted stock units
(“SELTPP Units”). The Target SELTPP Award shall be adjusted upward or downward
(as applicable) based on the achievement of the Adjusted ROCE Goal and the TSR
Modifier as provided in Schedule A attached hereto (the “Performance
Requirements”). The number of SELTPP Units that the Award Recipient will receive
under this Agreement, after giving effect to such adjustment, is referred to as
the “Final Award Number.” Each SELTPP Unit shall represent an unfunded,
unsecured right for the Award Recipient to receive one (1) share of the
Company’s common stock, par value $5.00 per share (the “Common Stock”), as
described in this Agreement. The “Performance Period” over which the Final Award
Number will be determined shall be the period beginning January __, 20__ and
ending December 31, 20__. The Committee, shall, following the end of the
Performance Period, determine whether and to the extent which the Performance
Requirements for the Performance Period have been satisfied and the Final Award
Number. The date of such determinations by the Committee for the Performance
Period is referred to as the “Determination Date.”

2.
Ownership Rights. The Award Recipient has no voting or other ownership rights in
the Company arising from the award of SELTPP Units under this Agreement.

3.
Dividend Equivalents. Cash dividend equivalents (the “Dividend Equivalents”)
shall accrue on the shares of Common Stock underlying the SELTTP Units, whether
such SELTPP Units are vested or unvested, if cash dividends are declared by the
Company’s Board of Directors on the Common Stock on or after the Effective Date.
The Award Recipient shall be entitled to Dividend Equivalents with respect to a
number of SELTPP Units equal to the Final Award Number. Such Dividend
Equivalents will be in an amount of cash per SELTPP Unit equal to the cash
dividend paid with respect to a share of outstanding Common Stock. Dividend
Equivalents accrued prior to the Determination Date will be paid to the Award
Recipient as soon as administratively feasible after the Determination Date (but
in no event later than 45 days following the Determination Date).

4.
Vesting of Award. The unvested portion of the Award is subject to forfeiture.
Subject to the terms of the Plan and this Agreement, including without
limitation, achievement of the Performance Requirements as set forth in Schedule
A and fulfillment of the employment requirements in paragraph 10 below, the
Award will vest in accordance with the following schedule (except in the case of
the Award Recipient’s earlier Separation from Service due to death, Disability
or Retirement or the occurrence of a Change of Control, as set forth in
paragraphs 7 and 8 below): the number of SELTPP Units equal to the Final Award
Number shall vest on the Determination Date (or if such date is not a business
day, the business day immediately following such date).



    



--------------------------------------------------------------------------------

Senior Executive Long-Term Performance Restricted Stock Unit Award
Agreement            


 
5.
Special Vesting and Forfeiture Terms.

a.
Forfeiture Resulting From Acts Occurring During the Grant Year. Notwithstanding
any other provision of this Agreement, if it shall be determined at any time
subsequent to the Effective Date and prior to the Determination Date (or, in the
case of a termination due to death or Disability, the date of Separation from
Service) that the Award Recipient has, during the calendar year in which the
Effective Date occurs (the “Grant Year”), (i) failed to comply with Company
policies and procedures, including the Code of Business Conduct and Ethics or
the Senior Financial Officer Code of Ethics (if applicable), (ii) violated any
law or regulation, (iii) engaged in negligent or willful misconduct, (iv)
engaged in activity resulting in a significant or material Sarbanes-Oxley
control deficiency, or (v) demonstrated poor risk management or lack of judgment
in discharge of Company duties, and such failure, violation, misconduct,
activity or behavior (1) demonstrates an inadequate sensitivity to the inherent
risks of Award Recipient’s business line or functional area, and (2) results in,
or is reasonably likely to result in, a material adverse impact (whether
financial or reputational) on the Company or Award Recipient’s business line or
functional area, all or part of the SELTPP Units granted under this Agreement
that have not yet become vested at the time of such determination may be
cancelled and forfeited. “Inadequate sensitivity” to risk is demonstrated by
imprudent activities that subject the Company to risk outcomes in future
periods, including risks that may not be apparent at the time the activities are
undertaken.

b.
Forfeiture of SELTPP Units for Acts Occurring in Years other than the Grant
Year. Notwithstanding any other provisions of this Agreement, if the Award
Recipient receives one or more equity awards in any calendar years other than
the Grant Year (an “Other Grant Year”) pursuant to an Award Agreement that
contains a clause substantially similar to paragraph (a) above, and it shall be
determined that Award Recipient, as a result of risk-related behavior, should be
subject to the forfeiture of all or part of any such award granted in such Other
Grant Year in accordance with the terms of such clause, then the unvested
portion of the Award granted under this Agreement shall be subject to forfeiture
to the extent necessary to equal the Unsatisfied Forfeiture Value (as defined
below). The term “Unsatisfied Forfeiture Value” shall mean the value (as
determined by the Committee in its absolute discretion) of any portion of the
Award determined by the Committee to be subject to forfeiture with respect to
the Other Grant Year (without regard to whether or not some portion thereof has
already vested) that has in fact vested prior to such determination by the
Committee. All or a portion of the SELTPP Units granted under this Agreement
that have not yet become vested shall be subject to forfeiture in order to
satisfy as much as possible of the Unsatisfied Forfeiture Value, and the
valuation of the Award for such purpose shall be determined in the absolute
discretion of the Committee.

6.
Settlement. Once vested, the Award will be settled as follows:

a.
In General. Subject to the terms of the Plan and this Award Agreement, the
vested portion of the Award shall be settled in Common Stock as soon as
reasonably practicable following the Determination Date, provided that the Award
Recipient is employed through the Determination Date or terminates employment
prior thereto as a result of Retirement; provided, however, in the event of (x)
the Award Recipient’s Separation from Service due to death or Disability or (y)
a Change of Control (as defined in clause A of Exhibit A of the Plan), the Award
shall vest and settle as of such earlier date set forth in paragraph 7 below
(the applicable settlement date is referred to herein as the “Settlement Date”).
On the Settlement Date, the Company shall issue or cause there to be transferred
to the Award Recipient (or, in the case of the Award Recipient’s death, to the
Award Recipient’s designated beneficiary or estate, as applicable or, in the
case of the Award Recipient’s Disability, to the Award Recipient’s guardian or
legal representative, if applicable and if permissible under applicable law) a
number of whole shares of Common Stock equal to the Final Award Number (the
“Settlement Shares”). Notwithstanding the foregoing, if the Award Recipient’s
Separation from Service occurs due to Disability, any such settlement of the
Award by reason of such Separation from Service shall be delayed for six months
from the date of the Award Recipient’s Separation from Service if the Award
Recipient is considered a “specified employee” for purposes of Section 409A of
the Code (as determined in accordance with the methodology established by the
Company as in effect on the date of Separation from Service).



b.
Termination of Rights. Upon the issuance or transfer of Settlement Shares in
settlement of the Award, the Award shall be settled in full and the Award
Recipient (or his or her designated beneficiary or estate, in the case of death)
shall have no further rights with respect to the Award.



c.
Certificates or Book Entry. On the Settlement Date, the Company shall, at the
discretion of the Committee or its designee, either issue one or more
certificates in the Award Recipient’s name for such Settlement Shares or
evidence book-entry registration of the Settlement Shares in the Award
Recipient’s name (or, in the case of death, to the Award Recipient’s designated
beneficiary, if any). No fractional shares of Common Stock shall be issued in
settlement of the SELTPP Units.





--------------------------------------------------------------------------------

Senior Executive Long-Term Performance Restricted Stock Unit Award
Agreement            




d.
Conditions to Delivery. Notwithstanding any other provision of this Agreement,
the Company shall not be required to evidence book-entry registration or issue
or deliver any certificate or certificates representing Settlement Shares in the
event the Company reasonably anticipates that such registration, issuance or
delivery would violate Federal securities laws or other applicable law; provided
that the Company must evidence book-entry registration or issue or deliver said
certificate or certificates at the earliest date at which the Company reasonably
anticipates that such registration, issuance or delivery would not cause such
violation.



e.
Legends. The Settlement Shares shall be subject to such stop transfer orders and
other restrictions as the Committee may deem reasonably advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Settlement Shares are listed, any
applicable Federal or state laws or the Company’s Certificate of Incorporation
and Bylaws, and the Committee may cause a legend or legends to be put on or
otherwise apply to any certificates or book-entry position representing
Settlement Shares to make appropriate reference to such restrictions.



7.
Vesting and Settlement on Change of Control and Separation from Service Due to
Death or Disability. Notwithstanding anything in this Agreement to the contrary:

a.
Change of Control. Upon a Change of Control, the Award shall immediately and
fully vest and become nonforfeitable with respect to a number of SELTPP Units
equal to the Target SELTPP Award, and such SELTPP Units shall be settled for the
number of shares of Common Stock underlying the Target SELTPP Award as soon as
reasonably practicable following the date of such Change of Control.
Notwithstanding the immediately preceding sentence, in the event that such
Change of Control does not qualify as an event described in
Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder, the vested
portion of the Award (at the level provided for in the prior sentence) shall be
settled on the Determination Date (which shall be December 31, 20__); provided,
however, in the event that the Award Recipient experiences a Separation from
Service due to death or Disability following such Change of Control, the Award
shall be settled as soon as reasonably practicable following the date of such
Award Recipient’s Separation from Service due to death or Disability (subject to
the last sentence of paragraph 6(a) and paragraph 7(b)), as applicable.

b.
Death or Disability. In the event of the Award Recipient’s Separation from
Service due to death or Disability prior to the Determination Date (or a Change
of Control), unless otherwise specifically prohibited by applicable laws, rules
or regulations, a number of SELTPP Units equal to the Target SELTPP Award shall
immediately and fully vest and become nonforfeitable effective as of the date of
the Award Recipient’s Separation from Service due to death or Disability, and
shares of Common Stock equivalent to the Target SELTPP Award shall be settled as
soon as reasonably practicable following the date of such Award Recipient’s
Separation from Service due to death or Disability (subject to the last sentence
of paragraph 6(a) and this paragraph 7(b)), as applicable. For the avoidance of
doubt, once an Award Recipient is eligible for Retirement (as set forth in
paragraph 8), the Award Recipient shall not be eligible for acceleration of
vesting under this paragraph 7(b) due to his or her Disability, regardless of
whether he or she otherwise meets the requirements for Disability.

8.
Retirement. If the Award Recipient’s employment with the Company is terminated
due to Retirement prior to the Determination Date (or a Change of Control), then
the Award shall continue to vest in accordance with paragraph 4 above, subject
to fulfillment of the Performance Requirement pursuant to Schedule A hereof, and
shall settle in accordance with paragraph 6 above (subject to earlier vesting
and/or settlement in the event of a Change of Control occurring after the date
of Retirement as set forth in paragraph 7(a) above). For the purposes of this
Agreement, “Retirement” shall be defined as an Award Recipient’s Separation from
Service at or after age 65 or after attainment of both age 55 and 10 years of
service with the Company or its Affiliates.







--------------------------------------------------------------------------------

Senior Executive Long-Term Performance Restricted Stock Unit Award
Agreement            




9.
Cancellation of Award. The Committee has the right to cancel for no
consideration all or any portion of the Award in accordance with Section 4 of
the Plan if the Committee determines in good faith that the Award Recipient has
done any of the following: (a) committed a felony; (b) committed fraud; (c)
embezzled; (d) disclosed confidential information or trade secrets; (e) was
terminated for Cause; (f) engaged in any activity in competition with the
business of the Company or any Subsidiary or Affiliate of the Company; or (g)
engaged in conduct that adversely affected the Company. The Delegate shall have
the power and authority to suspend the vesting of or the right to receive
Settlement Shares in respect of all or any portion of the Award if the Delegate
makes in good faith the determination described in the preceding sentence. Any
such suspension of an Award shall remain in effect until the suspension shall be
presented to and acted on by the Committee at its next meeting. This paragraph 9
shall have no application following a Change of Control of the Company.

10.
Employment Requirements. Except as provided in this Agreement, in order to vest
in and not forfeit the Award (subject to the fulfillment of the Performance
Requirement pursuant to Schedule A), the Award Recipient must remain employed by
the Company or one of its Affiliates until the Award vests on the Determination
Date. If there is a Separation from Service for any reason (other than due to
death, Disability or Retirement) before the Determination Date (or if earlier, a
Change of Control), the Award Recipient will forfeit all of the SELTPP Units
subject to this Award and the corresponding Dividend Equivalents that have not
been paid as of the date of the Separation from Service unless the Committee
determines otherwise.

11.
No Right to Continued Employment. Nothing in the Plan or this Agreement shall
confer on the Award Recipient any right to continue in the employment of the
Company or its Affiliates for any given period or on any specified terms nor in
any way affect the Company’s or its Affiliates’ right to terminate the Award
Recipient’s employment without prior notice at any time for any reason or for no
reason.

12.
Transferability. Unless otherwise determined by the Committee, the SELTPP Units
subject to this Award (including, without limitation, Dividend Equivalents) may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Award Recipient otherwise than by will or by the laws of
intestacy, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Subsidiary or Affiliate; provided, however, that the designation
of a beneficiary shall not constitute an assignment, alienation, pledge,
attachment, sale, transfer or encumbrance.

13.
Administration; Amendment. This Award has been made pursuant to a determination
by the Committee and/or the Board of Directors of the Company, and the Committee
shall have plenary authority to interpret, in its sole and absolute discretion,
any provision of this Agreement and to make any determinations necessary or
advisable for the administration of this Agreement. All such interpretations and
determinations shall be final and binding on all persons, including the Company,
the Award Recipient, his or her beneficiaries and all other interested parties.
Subject to the terms of the Plan, this Agreement may be amended, in whole or in
part, at any time by the Committee; provided, however, that no amendment to this
Agreement may adversely affect the Award Recipient’s rights under this Agreement
without the Award Recipient's consent except such an amendment made to cause the
Award to comply with applicable law, stock exchange rules or accounting rules.

14.
Binding Nature of Plan. The Award is subject to the Plan. The Award Recipient
agrees to be bound by all terms and provisions of the Plan and related
administrative rules and procedures, including, without limitation, terms and
provisions and administrative rules and procedures adopted and/or modified after
the granting of the Award. In the event any provisions hereof are inconsistent
with those of the Plan, the provisions of the Plan shall control, except to the
extent expressly modified herein pursuant to authority granted under the Plan.

15.
Compliance with Laws and Regulations. The Award and the obligation of the
Company to deliver the Settlement Shares subject to the Award are subject to
compliance with all applicable laws, rules and regulations, to receipt of any
approvals by any government or regulatory agency as may be required, and to any
determinations the Company may make regarding the application of all such laws,
rules and regulations.





--------------------------------------------------------------------------------

Senior Executive Long-Term Performance Restricted Stock Unit Award
Agreement            




16.
Notices. Any notice to the Company under this Agreement shall be in writing to
the following address or facsimile number: Human Resources - Executive
Compensation, Comerica Incorporated, 1717 Main Street, MC 6515, Dallas, TX
75201; Facsimile Number: 214-462-4430. The Company will address any notice to
the Award Recipient to his or her current address according to the Company’s
personnel files. All written notices provided in accordance with this paragraph
16 shall be deemed to be given when (a) delivered to the appropriate address(es)
by hand or by a nationally recognized overnight courier service (costs prepaid);
(b) sent by facsimile to the appropriate facsimile number, with confirmation by
telephone of transmission receipt; or (c) received by the addressee, if sent by
U.S. mail to the appropriate address or by Company inter-office mail to the
appropriate mail code. Either party may designate in writing some other address
or facsimile number for notice under this Agreement.

17.
Withholding. The Award Recipient authorizes the Company to withhold from his or
her compensation, including the SELTPP Units granted hereunder and the
Settlement Shares issuable hereunder, to satisfy any income and employment tax
withholding obligations in connection with this Award. No later than the date as
of which an amount first becomes includible in the gross income of the Award
Recipient for Federal income tax purposes with respect to any Settlement Shares
subject to this Award, the Award Recipient shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all Federal,
state and local income and employment taxes that are required by applicable laws
and regulations to be withheld with respect to such amount. The Award Recipient
agrees that the Company may delay delivery of the Settlement Shares until proper
payment of such taxes has been made by the Award Recipient. The Award Recipient
shall, to the extent permitted by law, have the right to satisfy tax withholding
obligations (provided the amount withheld does not exceed the maximum statutory
tax rate in the Award Recipient’s applicable tax jurisdiction or such lesser
amount as is necessary to avoid adverse accounting treatment for the Company) in
connection with the Award by authorizing the Company to withhold from the
Settlement Shares otherwise issuable to the individual pursuant to the
settlement of the Award, a number of shares having a Fair Market Value, as of
the Tax Withholding Date, which will satisfy the amount of the withholding tax
obligation. Further, unless determined otherwise by the Committee, the Award
Recipient may satisfy such obligations under this paragraph 17 by any method
authorized under Section 9 of the Plan.

18.
Section 409A of the Code. To the extent that any Award is construed to be
non-qualified deferred compensation subject to Section 409A of the Code, this
Agreement and all of the terms and conditions of the Award shall be operated,
administered and construed so as to comply with the requirements of Section 409A
of the Code. This Agreement shall be subject to amendment, with or without
advance notice to the Award Recipient, and on a prospective or retroactive
basis, including, but not limited to, amendment in a manner that adversely
affects the rights of the Award Recipient, to the extent necessary to effect
compliance with Section 409A of the Code; provided, however, that the Company
shall have no liability whatsoever for or in respect of any decision to take
action to attempt to so comply with Section 409A of the Code, any omission to
take such action or for the failure of any such action taken by the Company to
so comply.

19.
Recoupment. In addition to the cancellation provisions of paragraphs 5 and 9,
SELTPP Units granted pursuant to this Agreement shall be subject to the terms of
the recoupment (clawback) policy adopted by the Company as in effect from time
to time, as well as any recoupment/forfeiture provisions required by law and
applicable to the Company or its subsidiaries, including, without limitation,
the Dodd-Frank Wall Street Reform and Consumer Protection Act; provided,
however, to the extent permitted by applicable law, the Company’s recoupment
(clawback) policy shall have no application to this Award following a Change of
Control of the Company.

20.
Voluntary Participation. Participation in the Plan is voluntary. The value of
the Award is an extraordinary item of compensation outside the scope of the
Award Recipient’s employment contract, if any. As such, the Award is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

21.
Force and Effect. The various provisions of this Agreement are severable in
their entirety. Any judicial or legal determination of invalidity or
unenforceability of any one provision shall have no effect on the continuing
force and effect of the remaining provisions.

22.
Successors. This Agreement shall be binding upon and inure to the benefit of the
successors of the respective parties.

23.
Applicable Law. The validity, construction and effect of this Agreement and any
rules and regulations relating to this Agreement shall be determined in
accordance with the laws of the State of Delaware, unless preempted by federal
law, and also, consistent with paragraph 18 above, in accordance with Section
409A of the Code and any interpretive authorities promulgated thereunder.





--------------------------------------------------------------------------------

Senior Executive Long-Term Performance Restricted Stock Unit Award
Agreement            


IN WITNESS WHEREOF, this Agreement has been executed by an appropriate officer
of Comerica Incorporated and by the Award Recipient, both as of the day and year
first above written.
By: __________________________
__________________________
__________________________
Name:    
XXXXXXX
Employee ID Number
Title:    
Employee
 
     
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

Senior Executive Long-Term Performance Restricted Stock Unit Award
Agreement            


SCHEDULE A


Adjusted ROCE Goal


At the beginning of the Performance Period (but no later than 90 days following
the first day of the Performance Period), the Committee will approve a
three-year average Adjusted ROCE performance goal for the Performance Period
(the “Adjusted ROCE Goal”). Such Adjusted ROCE Goal shall be based on the
following formula:


Year 1 Adjusted ROCE + Year 2 Adjusted ROCE + Year 3 Adjusted ROCE
=
Three-year Average Adjusted ROCE Performance
3



Following the Performance Period, on the Determination Date, the Committee shall
certify the Three-year Average Adjusted ROCE Performance and determine the
appropriate Achievement Factor pursuant to the following grid:


Three-year Average Adjusted ROCE Performance
Achievement Factor
Threshold
50%
Target
100%
Maximum
150%



The level of achievement for purposes of determining the Achievement Factor will
be interpolated linearly for Three-year Average Adjusted ROCE Performance
between threshold and target Adjusted ROCE performance and between target and
maximum Adjusted ROCE performance. If threshold Adjusted ROCE performance is not
achieved, the entire Award will be forfeited. In no event may the Achievement
Factor be greater than 150%.


TSR Modifier


In addition to the Adjusted ROCE Goal, the Company’s Relative TSR for the
Performance Period (the “TSR Modifier”) will also be measured. The TSR Modifier
will reduce the Achievement Factor by 10 percentage points if the Company ranks
in the bottom quartile. The resulting percentage is referred to as the “Payout
Percentage.”


For example: 110% Achievement Factor – 10% (Bottom Quartile TSR Performance) =
100% Payout Percentage


Final Award Number


The Final Award Number shall be equal to the product (rounded down to the
nearest whole number) of (a) the Target SELTPP Award multiplied by (b) the
Payout Percentage.


Definitions:


“Adjusted ROCE” means the return on common equity calculated based on net income
less preferred stock dividends, as adjusted to reflect the after-tax impact of
any adjustments related to a change in accounting principle, items that are
deemed to be both unusual in nature and infrequently occurring under ASU 2015-1
and are also disclosed as such in the Company’s financial statements,
merger/acquisition charges, and restructuring charges incurred during the year,
if applicable.


“Relative TSR” means the Company’s Total Shareholder Return, as compared to the
KBW Bank Index Total Shareholder Return. For this purpose the Total Shareholder
Return shall be computed by Bloomberg.


“Total Shareholder Return” means the total shareholder return of the Company
over the Performance Period as computed by Bloomberg.


